CANCELLATION OF GRANT OF RESTRICTED STOCK

 

THIS CANCELLATION OF GRANT OF RESTRICTED STOCK (this “Agreement”), dated
February 23, 2018 (the “Effective Date”), is made by and between CANNASYS, INC.,
a Nevada corporation (the “Company”), and PATRICK G. BURKE, an executive of the
Company residing in Colorado (“Grantee”), on the following:   

 

Premises

 

On December 29, 2017, the Company granted to Grantee 8,000,000 shares of its
restricted common stock (the “Grantee Shares”) to vest over one year on a
quarterly basis under the terms of a Grant of Restricted Stock. In connection
with Grantee’s resignation from his positions as officer of the Company and as a
director on the Company’s board of directors, Grantee and the Company agreed to
cancel the stock grant and replace it with a promissory note in the principal
amount of $21,000.  

 

Agreement

 

NOW, THEREFORE, upon these premises, which are incorporated herein by reference,
and for and in consideration of the mutual promises and covenants set forth
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows: 

 

1.Cancellation of Stock Grant. The Company hereby cancels the Grant of
Restricted Stock, and Grantee agrees to forfeit his right to any vested Grantee
Shares and acknowledges that no certificates were issued, in exchange for a
promissory note in the principal amount of $21,000.  

 

2.General Provisions.  

 

(a)This Agreement and the Company’s charter documents constitute the entire
agreement and understanding of the parties hereto concerning the subject matter
hereof and from and after the date of this Agreement, and this Agreement shall
supersede any other prior negotiations, discussions, writings, agreements, or
understandings, both written and oral, between the parties respecting such
subject matter. 

 

(b)This Agreement may be executed in duplicate counterparts, each of which is
deemed to be an original and both of which taken together constitute one and the
same agreement. 

 

(c)This Agreement shall be governed by and construed in accordance with the laws
of the state of Nevada, without giving effect to any choice of law or conflict
of law provision or rule (whether of the state of Nevada or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the state of Nevada.  

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above. 

 

GRANTEE

 

CANNASYS, INC.

 

 

 

 

 

 

 

 

/s/ Patrick G. Burke

 

By:

/s/ Michael A. Tew

PATRICK G. BURKE

 

 

Michael A. Tew, Chief Executive Officer

--------------------------------------------------------------------------------

1

 